DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 1, “trust actuator” should be “thrust actuator”; and
In claim 7, line 2, “one or” should be “one of”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the steerable turns" in line 3.
  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 14 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 2,151,287 to Bleichert.

Regarding claims 1, 2, 5 – 14, and 19 Bleichert discloses a tracked vehicle, comprising: 
	[Claim 1] a vehicle body (Fig. 1); 
	a set of wheels (rollers d1 through d5) coupled to the vehicle body and including a steerable wheel (rollers d1, d2, d4, d5) configured to turn left and right relative to the vehicle body; and 
	a deformable track (endless chains, Page 2, Col. 1, Lns. 1 – 5) that surrounds the set of wheels (rollers d1 through d5) and engages the steerable wheel, the deformable track configured to deform into a curved shape in response to the steerable wheel turning left or right (Page 2, Col. 1, Lns. 56 – 59);
	[Claim 2] wherein the deformable track (endless chains, Page 2, Col. 1, Lns. 1 – 5) includes a plurality of track links attached together to form a loop in which a first track link is left-right pivotably coupled to a second track link immediately adjacent to the first track link (endless chains infer there are chain links, Page 1, Col. 1, Lns. 6 – 9);
	[Claim 5] wherein the set of wheels (rollers d1 through d5) includes another steerable wheel (rollers d1, d2, d4, d5) configured to turn left and right relative to the vehicle body (Fig. 1), and wherein the deformable track (endless chains, Page 2, Col. 1, Lns. 1 – 5) further engages the other steerable wheel (there are multiple rollers d1 through d5 on both the left and right side of the vehicle, Fig. 2);
	[Claim 6] wherein the steerable wheel (rollers d1, d2, d4, d5) is coupled to the vehicle body (Fig. 1) via a thrust actuator (rod n) configured to controllably retract and extend relative to the vehicle body for respectively moving the steerable wheel toward and away from the vehicle body (Page 2, Col. 1, Lns. 61 – 67);
	[Claim 7] wherein the thrust actuator is configured to retract in response to the steerable wheel (rollers d1, d2, d4, d5) turning in one of a left or right direction and to extend in response to the steerable wheel turning in the other of the left or right direction (Page 2, Col. 1, Lns. 31 – 39);
	[Claim 8] wherein the set of wheels (rollers d1 through d5) includes a non-steerable wheel (rollers d3) coupled to the vehicle body (Fig. 1) via a thrust actuator (rod n, Col. 1, Lns. 61 – 67) configured to controllably retract the non-steerable wheel relative to the vehicle body as the steerable wheel turns in one of a left or right directions and to extend the non-steerable wheel relative to the vehicle body as the steerable wheel turns in the other of the left or right directions (Page 2, Col. 1, Lns. 56 – 59); and
	[Claim 9] further comprising a second set of wheels (rollers d1 through d5, on the left side of a vehicle) distinct from the set of wheels (rollers d1 through d5), the second set of wheels (rollers d1 through d5, on the right side of a vehicle) coupled to the vehicle body (Fig. 1) and including a second steerable wheel (rollers d1, d2, d4, d5, on the left side of the vehicle) configured to turn left and right relative to the vehicle body; and 
	a second deformable track (endless chains, on the left side of the vehicle as opposed to the right side, Page 2, Col. 1, Lns. 1 – 5) that surrounds the second set of wheels and engages the second steerable wheel, the second deformable track configured to deform into a curved shape in response to the second steerable wheel turning left or right (Page 2, Col. 1, Lns. 1 – 5). 

Regarding claim 10, Bleichert disclosed tracked vehicle, comprising: 
	a vehicle body (Fig. 1); 
	a first set of wheels (rollers d1 through d5) coupled to the vehicle body (Fig. 1) and including a first steerable wheel (rollers d1, d2, d4, d5) configured to turn left and right relative to the vehicle body; 
	a second set of wheels (rollers d1 through d5,on an opposite side of the same vehicle) coupled to the vehicle body and including a second steerable wheel (rollers d1, d2, d4, d5 on an opposite side of the same vehicle) configured to turn left and right relative to the vehicle body; 
	a first deformable track (endless chains, Page 2, Col. 1, Lns. 1 – 5) that surrounds the first set of wheels (rollers d1 through d5) and engages the first steerable wheel; and 
	a second deformable track (endless chains, Page 2, Col. 1, Lns. 1 – 5, on an opposite side of the same vehicle) that surrounds the second set of wheels and engages the second steerable wheel, wherein the first deformable track is configured to deform into a first curved shape in response to the first steerable wheel (right rollers d1, d2, d4, d5) turning left or right, and wherein the second deformable track is configured to deform into a second curved shape in response to the second steerable wheel turning left or right, the second curved shape having a different turning radius than the first curved shape (See Fig. 3; Page 1, Col. 1, Lns. 7 – 9).

Regarding claim 11, Bleichert discloses a method of steering a tracked vehicle that includes a vehicle body (Fig. 1), a first set of wheels (left rollers d1 through d5) coupled to the vehicle body and including a first steerable wheel (left rollers d1, d2, d4, d5) configured to turn left and right relative to the vehicle body, and a second set of wheels (right rollers d1 through d5) coupled to the vehicle body and including a second steerable wheel (right rollers d1, d2, d4, d5) configured to turn left and right relative to the vehicle body, the method comprising: 
	providing a first deformable track (left endless chains, Page 2, Col. 1, Lns. 1 – 5) that surrounds the first set of wheels (left rollers d1 through d5) and engages the first steerable wheel; 
	providing a second deformable track (right endless chains, Page 2, Col. 1, Lns. 1 – 5, on an opposite side of the same vehicle) that surrounds the second set of wheels (right rollers d1 through d5) and engages the second steerable wheel; and 
	in response to turning the first steerable wheel and the second steerable wheel, the first deformable track and the second deformable track respectively deforming into first and second curved shapes that arc left or right (Page 2, Col. 1, Lns. 31 – 39, Fig. 3); 
	[Claim 12] further comprising turning the first steerable wheel (left rollers d1, d2, d4, d5) and the second steerable wheel (right rollers d1, d2, d4, d5) in response to steering input received from a driver of the tracked vehicle (steering of rollers, Page 1, Col. 2, Lns. 8 and 9); 
	[Claim 13] further comprising processing the steering input to: 
	(i) turn the first and second steerable wheels in response to the steering input and 
	(ii) advance the first and second deformable tracks (endless chains, Page 2, Col. 1, Lns. 1 – 5) at respective speeds in response to the steering input (Page 1, Col. 2, Lns. 51 – 55); 
	[Claim 14] further comprising: 
	providing a first steering mode in which the tracked vehicle is steered by vector steering based on turning the first steerable wheel (left rollers d1, d2, d4, d5) and the second steerable wheel (right rollers d1, d2, d4, d5) in response to the steering input (traveling in a straight line, Page 2, Col. 2, Lns. 31 – 39); 
	providing a second steering mode in which the tracked vehicle is steered by skid steering in which the first deformable track (left endless chains, Page 2, Col. 1, Lns. 1 – 5) and the second deformable track (right endless chains, Page 2, Col. 1, Lns. 1 – 5) are advanced at different speeds in response to the steering input while the first steerable wheel and the second steerable wheel are pointed straight ahead (taking a curve, Page 2, Col. 2, Lns. 31 – 39); and 
	selecting between the first steering mode and the second steering mode based on the steering input (the act of steering); and
	[Claim 19] further comprising, when making a turn by the tracked vehicle, advancing the first deformable track (left endless chains, Page 2, Col. 1, Lns. 1 – 5) and the second deformable track (right endless chains, Page 2, Col. 1, Lns. 1 – 5) at different speeds to account for different distances traveled by the first deformable track and the second deformable track while making the turn (Page 1, Col. 1, Lns. 7 – 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bleichert, modified by patent number US 1,286,836 to Tesluk.

Regarding claim 3, Bleichert discloses the tracked vehicle of claim 2, but does not explicitly disclose the detail of the track link, and therefore fails to disclose the first track link includes a channel adapted to receive a tab that extends from the second track link, and wherein the first track link is attached to the second track link via a fastener that extends through the tab.

Tesluk discloses a traction appliance having endless treads comprising: 
	a first track link (second section 5) includes a channel (recess 10) adapted to receive a tab (longitudinally extending ear 8) that extends from the second track link (first section 4), and wherein the first track link is attached to the second track link via a fastener (pivot pin) that extends through the tab (Figs. 3 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the track configuration taught by Tesluk to provide flexibility while preventing separation of the links.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bleichert, in view of patent number US 3,017,942 to Gamaunt.

Regarding claim 4, Bleichert discloses the tracked vehicle of claim 2, but does not explicity disclose the first track link and the second track link include respective upward projections constructed and arranged to engage with a circumferential channel of the steerable wheel as the track advances around the steerable wheel.
	Gamaunt discloses a track laying vehicle comprising a first track link (cleat 28) and a second track link (cleats 28, Fig. 9) including respective upward projections constructed and arranged to engage with a circumferential channel of the steerable wheel (wheel assembly 62; see the channel between bogie wheels 64 and 66 wheel assembly 62, Fig. 5) as the track advances around the steerable wheel (See Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the track and wheel arrangement of Gamaunt with the vehicle of Bleichert, to prevent lateral displacement of the track relative to the wheels.

Allowable Subject Matter
Claims 15 – 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 15, Bleichert disclose the method of claim 14, but does not further teach the method comprising: 
	providing a third steering mode that blends vector steering with skid steering; and 	selecting between the first steering mode, the second steering mode, and the third steering mode based on the steering input.  Claim 16 depends from claim 15, and therefore, is also allowable.

Regarding claim 17, Bleichert discloses the method of claim 12, but does not disclose the method further comprising: 
	when turning the tracked vehicle in a first direction, extending the first steerable wheel but not the second steerable wheel away from the vehicle body; and 
	when turning the tracked vehicle in a second direction opposite the first direction, extending the second steerable wheel but not the first steerable wheel away from the vehicle body. Instead, the first and second sets of steerable wheels of Bleichert are turned in the same direction.

Regarding claim 18, Bleichert discloses the method of claim 12, wherein the first set of wheels (left rollers d1 through d5) includes a first non-steerable wheel (left d3), wherein the second set of wheels (right rollers d1 through d5) includes a second non-steerable wheel (right d3).  Bleichert does not disclose the method further comprises: 
	when turning the tracked vehicle in a first direction, extending the second non-steerable wheel but not the first non-steerable wheel away from the vehicle body; and 
	when turning the tracked vehicle in a second direction opposite the first direction, extending the first non-steerable wheel but not the second non-steerable wheel away from the vehicle body.  Bleichert does not disclose this singly or in combination.

Regarding claim 20, Bleichert discloses the method of claim 12, further wherein the first set of wheels (left rollers d1 through d5) includes a first additional steerable wheel, wherein the second set of wheels (right rollers d1 through d5) includes a second additional steerable wheel.  Bleichert does not disclose a method further comprises: 
	when turning the first steerable wheel (left rollers d1, d2, d4, d5) in one of a left or right direction, turning the first additional steerable wheel (right rollers d1, d2, d4, d5) in the other of the left or right direction: and 
	when turning the second steerable wheel in one of a left or right direction, turning the second additional steerable wheel in the other of the left or right direction.  Instead, the first and second sets of steerable wheels of Bleichert are turned in the same direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 1,756,770	to 	Venzlaff et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                   

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611